DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-9,  11-14, 16-19, 21-38, 40-43, 45-48, 50-55, 57, 59-60, 62-64, 66-70, 72-77, 80, and 82-88 have been cancelled.  Claims 103-106 have been newly added.
	Claims 94-102 were indicated as being allowable in the prior Office action.
	The amendments to claim 10 place claims 10, 15, 20, and 89-90 in condition for allowance.  Claim 10 is directed to a protein construct comprising an antagonist IL-6 antibody fused to a VEGF trap.  The claim defines the heavy chain and light chain.  As written the protein construct includes an antibody that must bind IL-6. This implicitly requires that the heavy and light chains are properly disulfide bonded to form the IL-6 binding domain.  
	New claims 105-106 are allowable.  The protein construct must bind IL-6 and VEGF.  This implicitly requires that the heavy and light chains are properly disulfide bonded to form the IL-6 binding domain.  SEQ ID NO: 169 is identical to SEQ ID NO: 117.  SEQ ID NO: 170 is identical to SEQ ID NO: 170.  This protein construct corresponds to with VEGF trap and Gly-Ser linker.  See Table 11, dual inhibitor molecule G on page 57 of the substitute specification filed 12/13/2021.

Applicant's arguments filed 12/31/2021 have been fully considered.



Election/Restrictions
Claim 10 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 49, directed to the process of using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 39 and 44, directed to the invention of Group III, do not require all the limitations of an allowable product claim, and have NOT been rejoined. The method of claim 44 uses the product of claim 39 which has not been examined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between group I and IV as set forth in the Office action mailed on 2/12/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 39 and 44 remain withdrawn from further consideration pursuant to 37 CFR
1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking
claim. Election was made without traverse in the reply filed on 4/10/2020.

Specification
The substitute specification filed 12/31/2021 has been entered.  The substitute specification removes the deposit information that was objected to and renumbers the tables in sequentially.  The objections to the specification set forth in the prior Office action are withdrawn.  
Applicant’s arguments with respect to the biological deposit are not persuasive for reasons of record.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 61, 65, 71, 81, and 103-104 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 61 requires at least one point mutation that reduces cleavage of the VEGF trap during production of the dual inhibitor.  The VEGF trap of claim 61 comprises VEGFR1 domain 
No specific basis for claim 104 has been pointed to and none is apparent in the context of its dependency upon claim 61.  Claim 104 lacks written description for the same reason as claim 61 for the at least one point mutation.  The specification does not disclose that the point mutation must be in the VEGFR1 domain 2.
Claim 81 has been amended and is now directed to a protein construct comprising:
a first polypeptide comprising an amino acid sequence that is at least 90% identical to SEQ ID NO: 170, wherein the amino acid sequence of the first polypeptide comprises (1) SEQ ID NO:114, or (2) SEQ ID NO: 114 comprising the mutation T94] and/or H95I; and a second polypeptide comprising an amino acid sequence at least 90% identical to SEQ ID NO: 169, wherein the first and second polypeptides are separate chains, wherein the protein construct is further conjugated to a polymer, wherein the polymer is covalently attached to the first polypeptide, wherein the first and second polypeptides are produced by culturing a cell line comprising one or more nucleic acids encoding the first and second polypeptides under conditions wherein the first and second polypeptides are produced and recovered.  No specific basis has been pointed to for these claim amendments and none is apparent.
nd paragraph rejection below.

Claims 49, 56, 58, 78, 79, 81, and 93 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 81 been amended and is now directed to a protein construct comprising: a first polypeptide comprising an amino acid sequence that is at least 90% identical to SEQ ID NO: 170, wherein the amino acid sequence of the first polypeptide comprises (1) SEQ ID NO:114, or (2) SEQ ID NO: 114 comprising the mutation T94I and/or H95I; and a second polypeptide comprising an amino acid sequence at least 90% identical to SEQ ID NO: 169.
Claim 81 fails to indicate how the first polypeptide and the second polypeptide are associated. Only the first polypeptide is conjugated to a polymer.  It is presumed that conjugation to the polymer follows recombinant production and recovery even though the claim does not make this clear.  The production and recovery step do not indicate that the first and second polypeptides are recovered individually, recovered together, or recovered in a biologically active form.  
SEQ ID NO: 263 is identical to SEQ ID NO: 170.  They are both 664 amino acids in length.  SEQ ID NO: 117 is identical to SEQ ID NO: 169. They are both 213 amino acids in length. The specification discloses and enables an IL-6 antibody fused to a VEGF Trap protein construct that binds IL-6 and VEGF, comprising two heavy chains and two light chains, wherein 
Applicant’s arguments are not persuasive.  The amendments to this claim do not address binding to IL-6.

Likewise, claims 56, 58, 78-79 and 93 are directed to protein constructs where the assembly of the light chain portions and heavy chain portions are not specified.  The protein constructs are not required to bind either VEGF or IL-6.  The specification does not disclose how to use protein constructs that do not bind VEGF and IL-6.  Adding a limitation with respect to activity would obviate this rejection for these claims.  See by comparison claims 105-106 which have been indicated as being allowable for the reasons set forth above.


The patient in claim 49 is not required to have any particular medical condition. The specification does not set forth the steps that would identify a patient having hyperactive IL-6 and/or VEGF activity.  It is unclear what level of activity would be considered hyperactive. While paragraph [0133] recites some IL-6 and VEGF related disorders (such as macular degeneration and multiple sclerosis), the patient of claim 49 is not required to have any of these conditions and this paragraph does not indicate that the recited conditions have hyperactive IL-6 and/or VEGF activity.  Note that as written claim 49 is directed to treating a disease, but the disease being treated need not have the characteristic of hyperactive IL-6 and/or VEGF activity.  The method includes treating a patient with the hyperactive IL-6 and/or VEGF activity for any disease.  This is analogous to a claim of treating diabetes in a patient who is obese by administering metformin.  Obesity is not being treated.  Claim 49 defines the patient population but not the disease being treated.
Paragraph [0132] of the specification defines “treatment” as obtaining unspecified beneficial or desired clinical results. 
Paragraph [0140] of the specification defines an “effective dosage” or “effective amount” of drug, compound, or pharmaceutical composition is an amount sufficient to effect any one or more beneficial or desired results.  In more specific aspects, an effective amount prevents, alleviates or ameliorates symptoms of disease, and/or prolongs the survival of the subject being treated.  For prophylactic use, beneficial or desired results include eliminating or reducing the risk, lessening the severity, or delaying the outset of the disease, including biochemical, 
progression of AMD in patients.  The drug, compound, or pharmaceutical composition is an amount sufficient to accomplish prophylactic or therapeutic treatment either directly or indirectly.  
The specification does not administer any protein construct encompassed by claim 10 to any patient for any reason.  No patients are identified in any manner as having hyperactive IL-6 and/or VEGF activity.  There is no evidence of record that administration of the protein constructs of claim 10 would prevent any condition such as macular degeneration or multiple sclerosis) or treat all symptoms of any disease, either directly or indirectly.  At least for example, macular degeneration leads to loss of vision.  There is no evidence of record or reason to believe that administering a protein construct of claim 10 would restore lost vision.  At least for example, multiple sclerosis leads to nerve damage and scar tissue.  There is no evidence of record or reason to believe that administering a protein construct of claim 10 would repair nerve damage or remove scar tissue.
The method of claim 49 is not enabled.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 103 depends upon claim 10 and recites “wherein the heavy chain comprises a heavy chain constant domain comprising a non-native cysteine residue at position 347 or 443 (EU numbering).”  The mutations Q347C and L443C are recited in claim 10 as part of part (iii) which recites:
an Fc domain comprising:
at least one of the following mutations (EU numbering): L234A,
L235A, and G237A; and/or
at least one of the following mutations (EU numbering): Q347C or
L443C

	This limitation in claim 10 has been interpreted as pertaining to only part (iii) and not to part (i) or part (ii) based on the structure of the claim.  As such, it is unclear whether the limitation in claim 103 is limiting the claimed protein construct to that of part (iii) which has Q347C or L443C or whether this claim is improperly dependent. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

s 65, 71, and 91-92 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 65 depends upon claim 61.  Claim 61 requires at least one point mutation that reduces cleavage of the VEGF trap during production of the dual inhibitor.  SEQ ID NO: 15 has isoleucine at amino acid position 94, SEQ ID NO: 16 has isoleucine at amino acid position 95, and SEQ ID NO: 17 has isoleucine at both amino acid positions 94 and 95.  SEQ ID NO: 145 does not appear to have the required mutation.  It is noted that SEQ ID NO: 145 is identical to both SEQ ID NO: 14 and SEQ ID NO: 114.  Claim 65 is in improper dependent form.  Claims 91-92 depend upon claim 65.
Claim 71 recites that the dual inhibitor comprises the amino acid sequence of any one of SEQ ID NOS: 85-88.  SEQ ID NOS: 85-88 do not represent the sequence of the complete dual inhibitor of claim 65.  These sequences represent only the VEGFR-Fc portion.  They do not include any sequence information for the heavy chain portions of the fragment antigen binding (Fab) region required by claim 61.  These sequence identifiers do not include any sequence information for the light chain portions of the fragment antigen binding (Fab) region required by claim 61.  Claim 71 depends upon claim 65 (reciting “variable heavy region” and “variable light region”) which in turn depends upon claim 61 (reciting “fragment antigen binding (Fab) region”).  Claim 71 is in improper dependent form.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 56 and 79 are rejected under 35 U.S.C. 103 as being unpatentable over Perlroth et al. (U.S. Patent Application Publication 2015/0376271) in view of   Qu et al. (WO 2015/109898), Roschke et al. (U.S. Patent Application Publication 20140065142), Gay et al. (U.S. Patent Application Publication 20130195806), and Trikha et al. (U.S. Patent Application Publication 20050100550).
Perlroth et al. (U.S. Patent Application Publication 2015/0376271) discloses a dual VEGF/PDGF antagonist comprising a VEGF antagonist linked to a PDGF antagonist.  The 
PDGF or PDGFR or is a PDGFR extracellular trap segment (i.e., segment from the extracellular region of one or more PDGFRs, which inhibits binding of at least one PDGFR and at least one PDGF).  In particular the VEGF trap can be the sequence for domain 2 (D2) of VEGF-1 and domain 3 (D3) of VEGFR-2.  See at least paragraph [0225].  This would correspond to instant SEQ ID NO: 114.  The constructs can have the components linked in either order and can include Fc domains.  Linker sequences can be used.  See at least paragraphs [0232-0235].  Perlroth et al. does not disclose IL-6 antibodies.
Qu et al. (WO 2015/109898) is in the Chinese language and a machine translation will be referenced.  Qu et al. (WO 2015/109898) discloses a PDGF antibody/VEGF trap fusion protein.  The VEGF trap is a VEGF binding peptide, in particular the extracellular domain of VEGFR.  The PDGF antibody and VEGF trap components can be fused in either order.  SEQ ID NO: 1 is disclosed for the VEGF trap corresponding to the extracellular domain of VEGFR.  See at least paragraphs [0015-0024].  Pharmaceutical compositions are disclosed.  Treatment of macular degeneration is disclosed.  See at least paragraphs [0013, 0084-0091].  See also claims.  Qu et al. does not disclose IL-6 antibodies.
Roschke et al. (U.S. Patent Application Publication 20140065142) discloses an antibody and MRD (modular recognition domain) construct where the MRD can be a VEGF-trap (an amino acid sequence that binds VEGF) and the antibody can be directed against IL-6.  See at least paragraphs [0056, 0115, 0135, 0159, 0249-0250].  An MRD can be any target binding peptide.  The MRD target can be a cell surface receptor.  The MRD can be linked to the antibody 
Gay et al. (U.S. Patent Application Publication 20130195806) discloses using anti-IL-6 antibodies and VEGF traps such as Aflibercept or fragments/domains of VEGFR as angiogenesis inhibitors to treat proliferative (neovascular) eye diseases such as macular degeneration.  See at least abstract and paragraph [0027].
Trikha et al. (U.S. Patent Application Publication 20050100550) discloses using IL-6 antagonist antibodies to treat macular degeneration.  See at least claims.
	It would have been obvious to substitute an IL-6 antibody for a PDGF antibody in the constructs of Perlroth et al. in order to produce another pharmaceutical useful in treating macular degeneration.  Trikha et al. discloses IL-6 antibodies can be used to treat macular degeneration.  Gay et al. discloses that anti-IL-6 antibodies and VEGF traps can be used together to treat 
	The combination of the prior art fairly suggests the claimed fusion protein of claims 56, and 79.  Constructs containing VEGF traps would have been expected to alter HUVEC proliferation as evidenced by at least for example Daly et al. (U.S. Patent Application Publication 20060058234) at Example 2.  See instant claim 79.  Note that instant claim 79 is directed to a product and not a method.  Absent evidence to the contrary, the intended use of “alters HUVEC proliferation” would be a characteristic of the product suggested by the prior art.  Any evidence or argument to the contrary will be considered an admission that the claims are not enabled for their scope.
	Applicant’s arguments are not persuasive.  The prior art fairly suggests combining a VEGF trap and IL-6 antibodies.  Applicant’s arguments with respect to Roschke et al. are not persuasive.  Paragraph [0115] discloses that the antibody can be any suitable antigen-binding immunoglobulin and the MRD can be any suitable target-binding peptide.  Paragraph [0135] indicates that a modular recognition domain (MRD) is a molecule such as a protein that can specifically bind a target molecule.  No size is specified.
It is maintained that it would have been obvious to substitute an IL-6 antibody for a PDGF antibody in the constructs of Perlroth et al. in order to produce another pharmaceutical useful in treating macular degeneration.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                                                                              
mpa